      Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DONDRA JENNINGS,

      Plaintiff,

v.                                                Case No: 1:18-cv-05088-SCJ-
                                                  JKL
LOANCARE, LLC, IMPAC
MORTGAGE CORP., THE REALTY
GROUP,

      Defendants.


     MEMORANDUM OF LAW IN SUPPORT OF LOANCARE AND IMC’S
                    MOTION TO DISMISS

       COME NOW, LoanCare, LLC (“LoanCare”) and IMPAC Mortgage Corp.

(“IMC”), and file this Memorandum of Law in Support of their Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(6), respectfully showing this Honorable Court as

follows:

                            STATEMENT OF FACTS

       This case relates to the rescinded foreclosure sale of the property located at

917 Kite Lake Trail, Fairburn, Georgia (the “Property”). [Doc. 1] at ¶ 7. IMC is the

holder of a security deed signed by the Plaintiff which encumbering the Property,



                                          1
      Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 2 of 16




and LoanCare is the servicer. See id. at p. 19 (identifying IMC as the holder); id. at

¶ 4 (identifying unnamed defendant as servicer, which LoanCare asserts refers to

itself).

       The Plaintiff alleges that as of November 16, 2017, the loan secured by the

subject security deed was in default and the amount necessary to reinstate the loan

to a current status was $15,982.77. Id. at ¶ 8. On December 5, 2017, IMC

conducted a foreclosure sale at which it was the high bidder. The Property was

then conveyed to it via deed under power. Id. at p. 19. Subsequently, on March 5,

2018, counsel for IMC recorded an “Affidavit Rescinding Foreclosure Sale,”

asserting that “the Deed Under Power was recorded in error, as the foreclosure sale

was void ab initio.” Id. at p. 22. The Plaintiff asserts that the foreclosure was

conducted “without proper notice as required by Georgia law.” Id. at ¶ 9.

       Shortly after the December 5 foreclosure sale, it is alleged that “Servicer and

Mortgagee seized control and possession of the property, changed the lock and put

a lock box on the door to prevent entry by [Plaintiff] on or about December 5, 2017

and listed the property for sale.” Id. at ¶ 11. The Plaintiff claims that he “was

denied sole possession of his property from December 5, 2017 through March 5

2018 . . . .” Id. at ¶ 14. Although the Plaintiff, in paragraph 11, references a date of




                                           2
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 3 of 16




December 5, later in the Complaint, he says it was a realtor who changed the locks

and did so on January 19, 2018. Id. at ¶ 15.

      Lastly within the facts section, the Plaintiff complains that LoanCare and

IMC “reported to consumer reporting agencies that Jennings had a foreclosure

from December 2017 through currently, upon information and belief.” Id. at ¶ 13.

      Based on these bare allegations, the Plaintiff set forth the following claims:

1) negligent misrepresentation; 2) wrongful foreclosure; 3) violation of the Fair

Credit Reporting Act; 4) wrongful eviction; and 5) intentional infliction of

emotional distress; 6) negligence. The Plaintiff has failed to allege sufficient facts

to recover on any of these claims, and the case should be dismissed.

               ARGUMENT AND CITATION OF AUTHORITY

A.    STANDARD OF REVIEW

      This Court may grant a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6) if the complaint does not state a claim that is “plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Determining whether a complaint states a

plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679

(citation omitted). In considering a motion to dismiss, the Court must treat all well-

                                          3
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 4 of 16




plead allegations of the Complaint as true. Id. However, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678 (citing

Twombly, 550 U.S. at 555).

B.    THE PLAINTIFF HAS FAILED TO STATE A CLAIM FOR
      NEGLIGENT MISREPRESENTATION

      In Count I, the Plaintiff attempts to set forth a claim for negligent

misrepresentation based on allegations that do not appear within the statement of

facts in the Complaint. This claim is based on the following allegations:

          19. Servicer negligently supplied false information to Jennings that
      his property would not be foreclosed upon until the reinstatement
      numbers were accurate and correct.
          20. Servicer negligently and falsely advised Jennings that fees
      associated with the wrongful foreclosure on December 5, 2017 would
      be rescinded.
          21. Servicer negligently and falsely advised that Jennings credit
      would be corrected to reflect that his property had not been foreclosed
      upon.
          22. Jennings reasonably relied on servicer’s misrepresentation that
      his home would not be foreclosed upon.
          23. Jennings reasonable relied on servicer’s misrepresentation that
      his credit would be corrected.
          24. Jennings reasonably relied on servicer’s misrepresentation that
      al fees, including but not limited to mortgage fees and attorneys fees,
      during the time of the wrongful foreclosure would be removed from
      the reinstatement amount.
          25. Jennings has suffered economic and non-economic injury as he
      relied on servicer’s misrepresentations and bad faith communications.
                                          4
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 5 of 16




         26. As a result of the false representations and misrepresentations,
      Jenning’s home is subject to foreclosure on November 6, 2018.
         27. As a result of the false representations and misrepresentations
      Jenning’s credit has been affected negatively.
         28. As a result of the false and negligent misrepresentations,
      Jennings had to hire this firm and pay a reasonable fee for
      representation and to protect his interests.

[Doc. 1] at ¶¶ 19-28.

      Under    Georgia   law,   “[t]he   elements    of   a   claim   for   negligent

misrepresentation are: ‘(1) the defendant’s negligent supply of false information to

foreseeable persons, known or unknown; (2) such persons’ reasonable reliance

upon the false information; and (3) economic injury resulting from such reliance.’”

Liberty Cap., LLC v. First Chatham Bank, 789 S.E.2d 303, 308 (Ga. Ct. App.

2016) (quoting Hardaway Co. v. Parsons, Brickerhoff, Quade & Douglas, Inc.,

479 S.E.2d 727 (Ga. 1997)). Such a claim must be pleaded with particularly under

Rule 9(b). George Raymond Hester, Jr. v. UMR Ins. Co., No. CV 516-82, 2017

WL 150507, at *3 (S.D. Ga. Jan. 13, 2017). This standard requires that a Plaintiff

“allege (1) the precise statements, documents, or misrepresentations made; (2) the

time, place, and person responsible for the statement; (3) the content and manner in

which these statements misled the Plaintiffs; and (4) what the defendants gained by

the alleged fraud.” Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116 F.3d

1364, 1380-81 (11th Cir. 1997) (citation omitted).

                                         5
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 6 of 16




      Here, the Plaintiff’s claim fails for a number of reasons. First, it is readily

apparent that he failed to plead the claim with particularity:

    The precise statements at issue are never identified. It is never alleged how

      the supposed misrepresentations were communicated to the Plaintiff.

    There are no allegations concerning the time, place, or person responsible

      for the subject statements.

    The Plaintiff never states how he was misled. He never says that he took any

      action or inaction to his detriment.

      The claim is so deficient that not only does it fail to satisfy Rule 9(b), but it

also fails under Rule 8(a). The allegations are conclusory, fail to set forth any basic

facts about the statements at issue, and most importantly, do not say what the

Plaintiff did to rely on these statements. There are also no facts related to damages.

He complains that “[a]s a result of the false representations and misrepresentations,

Jenning’s home is subject to foreclosure on November 6, 2018,” but there is no

indication that the sale actually took place on that date. He also attempts to plead

that his damages consist of attorney’s fees in this action, but it is axiomatic that

attorney’s fees incurred in this litigation are not recoverable absent a statute or

contract that allows it. Baker Botts L.L.P. v. ASARCO LLC, 135 S.Ct. 2158, 2164




                                             6
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 7 of 16




(U.S. 2015). No such statute or contract exists with respect to a common law

negligent misrepresentation claim.

      The only other allegation of damage relates to the contention that LoanCare

“misrepresentation that his credit would be corrected” and failed to do so, resulting

in the Plaintiff’s credit being negatively impacted. Aside from being inadequately

pleaded, the claim could never survive on this basis because claims of negligence

related to credit reporting are preempted by the Fair Credit Reporting Act. 15

U.S.C. § 1681h(e); see also Johnson v. Citimortgage, Inc., 351 F. Supp. 2d 1368,

1379-80 (N.D. Ga. 2004). Accordingly, the Plaintiff has failed in all respects to

state a claim for negligent misrepresentation, and Count I must be dismissed.

C.    THE PLAINTIFF HAS FAILED TO STATE A CLAIM FOR
      WRONGFUL FORECLOSURE

      In Count II, the Plaintiff alleges that LoanCare and IMC are liable for

wrongful foreclosure by foreclosing in December 2017 “without proper notice

according to Georgia law.” [Doc. 1] at ¶ 32. “A plaintiff asserting a claim of

wrongful foreclosure must establish (1) a legal duty owed to it by the foreclosure

party, (2) a breach of that duty, (3) a causal connection between the breach of that

duty and the injury it sustained and (4) damages.” Canton Plaza, Inc. v. Regions

Bank, Inc., 732 S.E.2d 449, 454 (Ga. Ct. App. 2012) (citation omitted).



                                         7
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 8 of 16




      Without analyzing any of the factors, the claim can be immediately

dismissed because the sale was rescinded.

      where the lender ... is also the purchaser at an illegal and void sheriff's
      sale, we see no reason why he can not treat the sale as void, and
      proceed in the manner which he should have first adopted in the
      enforcement of his execution. The [borrower] can not complain
      that the [lender] treats as void a sale which the law pronounces
      invalid, and proceeds to sell again.

Duke Galish LLC v. SouthCrest Bank, 314 Ga. App. 801, 803, 726 S.E.2d 54, 56
(2012) (quoting Culver v. Lambert, 132 Ga. 296, 297, 64 S.E. 82 (1909))
(emphasis added).

      Even if this was not the state of the law, the Plaintiff still failed to properly

allege the elements of wrongful foreclosure. The extent of the Plaintiff’s claimed

damages are that the foreclosure “caused injury to Jennings and continues to cause

injury,” that he “sustained damages as a result of defendants’ wrongful foreclosure

and continues to sustain damage and injury,” and that he “had to retain the services

of this firm at a reasonable rate to protect her [sic] interests.” [Doc. 1] at ¶¶ 38-40.

This is an improper formulaic recitation of the damages element (and, as stated in

section B, supra, attorney’s fees incurred in litigation are not damages). Count II

should be dismissed.




                                           8
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 9 of 16




D.    THE PLAINTIFF HAS FAILED TO STATE A CLAIM FOR A
      VIOLATION OF THE FCRA

      Next, in Count III, the Plaintiff says that LoanCare and IMC are liable for

violations of the Fair Credit Reporting Act (“FCRA”). The FCRA severely limits

when a consumer may bring a private right of action for either willful or negligent

noncompliance. See Peart v. Shippie, 345 F. App’x 384, 386 (11th Cir. 2009)

(citing 15 U.S.C. § 1682s-2(b)(1)). In order to proceed with such an action, a

consumer must first send notice of their dispute to a consumer reporting agency,

such as Experian or Equifax. Id. Then, the consumer reporting agency must send,

and the furnisher of information (i.e., LoanCare) must receive, notice of the

consumer’s dispute. Id. Once a furnisher receives notice of the dispute, § 1681s-

2(b) prescribes the furnisher’s duties.

      The Plaintiff here never once alleges that he sent a dispute to a consumer

reporting agency. See [Doc. 1] at ¶¶ 41-50. That is fatal to his claim and Count III

is subject to immediate dismissal.

E.    DEFENDANTS ARE NOT LIABLE FOR WRONGFUL EVICTION
      BECAUSE THEY HAD THE RIGHT TO SECURE THE PROPERTY

      In Count IV, the Plaintiff contends that LoanCare and IMC are liable for

wrongful eviction by entering the Property after the foreclosure sale and changing

the locks. [Doc. 1] at ¶¶ 51-58. Under Georgia law, “[t]he exclusive method

                                          9
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 10 of 16




whereby a landlord may evict a tenant is through a properly instituted

dispossessory action filed pursuant to O.C.G.A. § 44-7-50 et seq. [cit.]. Thus, a

landlord who forcibly evicts a tenant without filing a dispossessory action and

obtaining a writ of possession is subject to damages in tort for the wrongful

eviction.” Steed v. Fed. Nat’l Mortg. Ass’n, 689 S.E.2d 843, 848 (Ga. Ct. App.

2009) (citations omitted).

      The Plaintiff’s claim is subject to dismissal first and foremost because the

foreclosure sale was treated as void, and therefore no landlord-tenant relationship

ever arose. See id. (borrower remaining in possession after foreclosure sale

becomes a tenant at sufferance). This relationship is required to bring a claim of

wrongful eviction. Even if such a relationship was present, the Plaintiff has not

alleged that he suffered any damages as a result of being locked out. There are no

allegations that he was residing in the Property at the time, that he tried to enter but

was unable to, or that he suffered any other quantifiable damages. Instead, he only

says that he “was damaged as a result of the wrongful eviction,” [Doc. 1] at ¶ 58,

which is insufficient under Twombly and Iqbal.

F.    THE PLAINTIFF HAS FAILED TO STATE A CLAIM FOR IIED

      In Count V, the Plaintiff claims that LoanCare and IMC are liable for

intentional infliction of emotional distress (“IIED”) based on the alleged refusal to

                                          10
    Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 11 of 16




correct reinstatement figures so that they do not include fees for the December

2017 foreclosure sale.

      Georgia      has      long     recognized     a      cause     of    action
      for intentional infliction of emotional distress. However, the burden
      which the plaintiff must meet in order to prevail in this cause of action
      is a stringent one. To prevail, a plaintiff must demonstrate that: (1) the
      conduct giving rise to the claim was intentional or reckless; (2) the
      conduct was extreme and outrageous; (3) the conduct caused emotional
      distress; and (4) the emotional distress was severe. The defendant's
      conduct must be so extreme in degree, as to go beyond all possible
      bounds of decency, and to be regarded as atrocious, and utterly
      intolerable in a civilized community. Whether a claim rises to the
      requisite level of outrageousness and egregiousness to sustain a claim
      for intentional infliction of emotional distress is a question of law.

Thompson-El v. Bank of Am., N.A., 759 S.E.2d 49, 52 (Ga. Ct. App. 2014).

      Here, the Plaintiff has completely failed to state a cognizable claim. To start

with, he has failed to plead any facts, only conclusions. The Complaint says only:

            65. Defendants’ conduct towards Jennings is intentional
            66. Defendants’ conduct towards Jennings is reckless.
            67. Defendants’ conduct is extreme and outrageous and
      shocks the conscience of the public.
            68. Defendants’ wrongful conduct is the proximate cause of
      Jennings’ severe emotional distress, anxiety, and mental anguish.

[Doc. 1] at ¶¶ 65-68.

      These bare allegations subject the claim to immediate dismissal, as “[a]

pleading that offers ‘labels and conclusions’ or a ‘formualic recitation of the

elements of a cause of action will not do.’ [cit.]. Nor does a complaint suffice if it


                                         11
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 12 of 16




tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Twombly 550 U.S. at 555-57).

      Additionally, the conduct complained of is not sufficiently outrageous or

egregious. The Georgia Court of Appeals has held that inaccurate statements made

during foreclosure proceedings “cannot be described as extreme, outrageous,

atrocious, intolerable or beyond the bounds of decency.” Racette v. Bank of Am.,

N.A., 733 S.E.2d 457, 465 (Ga. Ct. App. 2012) (quoting Frank v. Fleet Fin., Inc. of

Ga., 518 S.E.2d 717 (Ga. Ct. App. 1999)). Thus, the Plaintiff has completely failed

to state a claim for IIED, and Count V must be dismissed.

G.    THE PLAINTIFF HAS FAILED TO STATE A CLAIM FOR
      NEGLIGENCE

      In the final substantive claim in the Complaint, the Plaintiff attempts to set

forth a claim of negligence. “It is well established that to recover for injuries

caused by another’s negligence, a plaintiff must show four elements: a duty, a

breach of that duty, causation and damages.” Goldstein, Garber & Salama, LLC v.

J.B., 797 S.E.2d 87, 89 (Ga. 2017) (citation omitted).

      The Plaintiff claims that LoanCare and IMC committed negligence by

failing in duties to “provide accurate information to reporting agencies, to operate

in good faith, to provide notices to appropriate addresses, to have legal authority to

enter and take possession of his property, [and] to follow all state and federal
                                         12
     Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 13 of 16




laws.” [Doc. 1] at ¶ 72. As a result of these actions, the Plaintiff alleges he “has

suffered damages, pain, menta anguish and emotional distress, and continues to be

damaged and harmed as a direct and proximate result of the breach of legal duties

owed to [him].” Id. at ¶ 76.

      This empty and conclusory recitation of supposed damages is insufficient

and fails to show, with facts, that the Plaintiff has suffered damages. As such, the

claim fails as a matter of law. Additionally, failing “to provide accurate

information to credit reporting agencies” is preempted by the FCRA. 15 U.S.C. §

1681h(e); see also Johnson, 351 F. Supp. at 1379-80. Thus, Count VI fails to state

a claim and should be dismissed.

H.    COUNTS VII AND VIII ARE NOT CAUSES OF ACTION

      The Complaint contains Counts VII and VIII, but these are not causes of

action that require consideration by the Court. Instead, the Plaintiff merely states,

in conclusory terms, that he is entitled to damages for the claims set forth earlier in

the Complaint. However, such “claims” are “requests for relief rather than

affirmative causes of action . . . .” Adams v. Mortg. Elec. Registration Sys., Inc.,

No. 1:11-cv-04263-RWS, 2012 WL 5077356, at *1 n.1 (N.D. Ga. Oct. 17, 2012).

Thus, this Court should not construe these counts as independent causes of action.




                                          13
    Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 14 of 16




Once Counts 1-VI are dismissed, the entire case should be dismissed with

prejudice.

                                CONCLUSION

      Based on the foregoing, LoanCare and IMC respectfully request that this

Court grant their Motion to Dismiss.

      Respectfully submitted, this 19th day of December, 2018.

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)
                                       RUBIN LUBLIN, LLC
                                       3145 Avalon Ridge Place, Suite 100
                                       Peachtree Corners, GA 30071
                                       (678) 281-2730 (Telephone)
                                       (404) 921-9016 (Facsimile)
                                       bchaness@rubinlublin.com

                                       Attorney for LoanCare, LLC and IMPAC
                                       Mortgage Corp.




                                        14
    Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 15 of 16




                           FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      This 19th day of December, 2018.

                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar No. 720572)




                                       15
    Case 1:18-cv-05088-SCJ-JKL Document 9-1 Filed 12/19/18 Page 16 of 16




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 19th day of December, 2018, filed the within

and foregoing by CM/ECF, which will serve notice on all parties.

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                        16
